PER CURIAM:
In this claim, submitted for decision upon the pleadings, *334claimant seeks payment of the sum of $1,259.00 for medical services rendered to an inmate of the West Virginia Penitentiary.
Respondent admits the validity and amount of the claim, and states that no payment had been made because no billing had been received. The fiscal year then expired, and the amount could not be paid. In addition, no funds remained in the accounts of the Penitentiary out of which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.